Case 20-41308   Doc 133 Filed 03/13/20 Entered 03/13/20 23:47:11   Imaged
                      Certificate of Notice Pg 1 of 5
Case 20-41308       Doc 133 Filed 03/13/20 Entered 03/13/20 23:47:11                 Imaged
                          Certificate of Notice Pg 2 of 5


           c. Name of the firm or letterhead under which the movant practices:
              Paul, Weiss, Rifkind, Wharton & Garrison LLP

           d. Name of the law school(s) movant attended and the date(s) of graduation
              therefrom:
              New York University School of Law, Class of 1999

           e. State and federal bars of which the movant is a member, with dates of admission
              and registration numbers, if any:
              New York, #3045929 (2000)
              U.S. District Court, Eastern District of New York (2000)
              U.S. District Court, Southern District of New York (2000)

           f. Statement that attorney seeking admission is a member in good standing of all
              bars of which attorney is a member and that attorney is not under suspension or
              disbarment from any bar:
              Ms. Eaton affirms that she is a member in good standing of the bar set forth
              above and is not currently under suspension or disbarment from any bar.

           g. Statement that attorney seeking admission does not reside in the Eastern District
              of Missouri, is not regularly employed in this District, and is not regularly
              engaged in the practice of law in this District:
              Ms. Eaton affirms that she does not reside in the Eastern District of
              Missouri, is not regularly employed by this District and is not regularly
              engaged in the practice of law in this District.

       Ms. Eaton attests under penalty of perjury to the truth and accuracy of the foregoing

facts, and respectfully requests that this motion be granted and that she be admitted pro hac vice

to the bar of this Court and be allowed to appear in the instant matter.


                                    [Signature Page to Follow]
Case 20-41308    Doc 133 Filed 03/13/20 Entered 03/13/20 23:47:11          Imaged
                       Certificate of Notice Pg 3 of 5


Dated: March 10, 2020                 /s/ Alice Belisle Eaton
                                      Alice Belisle Eaton

                                      Respectfully submitted,

                                      /s/   Richard W. Engel, Jr.
                                      Richard W. Engel, Jr., MO 34641
                                      John G. Willard, MO 67049
                                      Kathryn R. Redmond, MO 72087
                                      ARMSTRONG TEASDALE LLP
                                      7700 Forsyth Boulevard, Suite 1800
                                      St. Louis, MO 63105
                                      Telephone: (314) 621-5070
                                      Facsimile: (314) 621-5065
                                      Email: rengel@atllp.com
                                             jwillard@atllp.com
                                             kredmond@atllp.com

                                      Proposed Counsel for the Debtors and Debtors
                                      in Possession
             Case 20-41308            Doc 133 Filed 03/13/20 Entered 03/13/20 23:47:11                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 4 Court
                                                            Bankruptcy  of 5
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 11, 2020
                                      Form ID: pdfo1                     Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
db             +Foresight Energy LP,   Metropolitan Square Building,   211 North Broadway,   Suite 2600,
                 St. Louis, MO 63102-2742
aty            +Alice Belisle Eaton,   Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Brian C. Walsh   on behalf of Creditor     Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               cjl@carmodymacdonald.com, ajk@carmodymacdonald.com;aep@carmodymacdonald.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
          Case 20-41308       Doc 133 Filed 03/13/20 Entered 03/13/20 23:47:11                Imaged
                                    Certificate of Notice Pg 5 of 5


District/off: 0865-4          User: admin                 Page 2 of 2                  Date Rcvd: Mar 11, 2020
                              Form ID: pdfo1              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Mark V. Bossi    on behalf of Creditor   Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank timothv.palmer@bipc.com
                                                                                              TOTAL: 39
